NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on April 11, 2022.  
The previous rejection of 1-6, 8-17, 19-28, and 30-41 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of 1-6, 8-17, 19-28, and 30-41 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.
Claims 1-6, 8-17, 19-28, and 30-41 are pending and allowable.
Allowed Claims:  Claims 1-6, 8-17, 19-28, and 30-41 are allowed, wherein claims 1, 12, 23, and 34 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 12, the prior art of record, alone or combined, neither anticipates nor renders obvious a method of enabling prepurchase of one or more products via one or more product release servers, the method comprising: generating, with the product release servers, a product listing identifying a new product based on product data received from a third party device, wherein the product data includes a product release date that is in the future, and metadata associated with the new product; providing, with the product release servers, a platform user interface for generating a prepurchase event, wherein the platform user interface: displays a set of product listings including the product listing identifying the new product, the set of product listings associated with a product controller account on the product release platform; enables selection, with the product controller account, of the product listing identifying the new product from the set of product listings for the prepurchase event; enables input of pricing data for the prepurchase event with the product controller account; enables selection of a starting time for the prepurchase event with the product controller account; and enables selection of an end condition for the prepurchase event with the product controller account; receiving selections of the new product, the starting time, the end condition and the pricing data; generating the prepurchase event based on the new product, the starting time, the end condition and the pricing data, wherein the prepurchase event includes a purchase function that enables one or more customers to complete a purchase transaction to purchase and obtain the new product before the product release date, wherein the starting time is before the product release date; generating, with the product release servers, one or more prepurchase keys for the prepurchase event, wherein completion of the purchase transaction provided by the prepurchase events requires input of one or more of the prepurchase keys; receiving, with the product release servers, one or more keys from the one or more customers; determining, with the product release servers, if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; in advance of the product release date with the product release servers, facilitating purchase of the new product by the one or more customers using the purchase function to complete the purchase transaction and provide access to the new product to the one or more customers upon completion of the purchase transaction during the prepurchase event if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; and preventing, with the product release servers, purchase of the new product to the one or more customers during the prepurchase event if the one or more input keys do not correspond to the prepurchase keys associated with the prepurchase event, wherein the preventing of purchase of the new product includes rejecting the purchase transaction for the new product initiated by the one or more customers with the purchase function of the prepurchase event.
With respect to claims 1, 23, and 34, the prior art of record, alone or combined, neither anticipates nor renders obvious systems and a non-transitory computer-readable medium reciting similar limitations.
Discussion of Prior Art:  US 2018/0240182 A1 to Schonfeld is directed to electronic commerce cloud-based media retailing systems and methods that enable customers to execute a purchase intention of a digital product before that product is officially released for distribution.  Schonfeld further discloses allowing customers to purchase a product during a preorder window before the release date.  However, Schonfeld, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular providing, with the product release servers, a platform user interface for generating a prepurchase event, wherein the platform user interface: displays a set of product listings including the product listing identifying the new product, the set of product listings associated with a product controller account on the product release platform; enables selection, with the product controller account, of the product listing identifying the new product from the set of product listings for the prepurchase event; enables input of pricing data for the prepurchase event with the product controller account; enables selection of a starting time for the prepurchase event with the product controller account; and enables selection of an end condition for the prepurchase event with the product controller account; receiving selections of the new product, the starting time, the end condition and the pricing data; generating the prepurchase event based on the new product, the starting time, the end condition and the pricing data, wherein the prepurchase event includes a purchase function that enables one or more customers to complete a purchase transaction to purchase and obtain the new product before the product release date, wherein the starting time is before the product release date; generating, with the product release servers, one or more prepurchase keys for the prepurchase event, wherein completion of the purchase transaction provided by the prepurchase events requires input of one or more of the prepurchase keys; receiving, with the product release servers, one or more keys from the one or more customers; determining, with the product release servers, if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; in advance of the product release date with the product release servers, facilitating purchase of the new product by the one or more customers using the purchase function to complete the purchase transaction and provide access to the new product to the one or more customers upon completion of the purchase transaction during the prepurchase event if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; and preventing, with the product release servers, purchase of the new product to the one or more customers during the prepurchase event if the one or more input keys do not correspond to the prepurchase keys associated with the prepurchase event, wherein the preventing of purchase of the new product includes rejecting the purchase transaction for the new product initiated by the one or more customers with the purchase function of the prepurchase event.
US 8,601,373 B1 to Ackley et al. is directed to a sales system that includes an interface that enables a seller to create auction listings including a description of the item and details about the auction including starting and ending dates/times.  However, Ackley, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 7,529,712 B2 to Heaven et al. is directed to securely distributing content to authorized persons in which content is downloaded to a user prior to a release date but the user does not have access to it until after the release date. However, Heaven, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 7,472,077 B2 to Roseman et al. is directed to an electronic marketplace system in which users list used products for sale by navigating to a similar product in a catalog and create the new listing from the catalog listing.  However, Roseman, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 6,611,812 B2 to Hurtado et al. is directed to a method of delivering encrypted digital content to an end user for playing by the end user and includes a display of the digital contents in the user’s library.  However, Hurtado, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 2017/0178171 A1 to Yamada is directed to a method of registering a preorder for a customer in a sales server—even if the purchase is not actually performed at the time of the preorder—and determining discounts based on the preorders.  However, Yamada, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 2008/0004977 A1 to Fisher is directed to a method of auctioning a creative work.  However, Fisher, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 2007/0143212 A1 to Smith et al. is directed to an online product distribution method that provides copyright protection and enhanced control over user access through the use of a fingerprint combined with a double encryption method that uses 2 keys including a customer-specific key and a failsafe key.  However, Smith, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
US 10,650,440 B1 to Yee et al. is directed to a portal that enables a user to pre-authorize purchase of items not yet available for sale.  However, Yee, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, 23, and 34 as a whole, and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625